DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final Amendment filed on 9/10/2021.  Claims 1-14 are pending in the case.  Claims 1, 5, and 10 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan Liu on 9/14/2021.
The application has been amended as follows:

1. (Currently Amended) A mobile terminal, wherein the mobile terminal comprises:
a frame body comprising a middle frame;
a touch screen provided on a front surface of the frame body and attached onto the middle frame;
a touch integrated circuit connected with the touch screen; and
a processor connected with the touch integrated circuit;

wherein the touch screen covers the whole of the front surface of the frame body and the at least one exposure opening includes non-through holes with light permeability or sound permeability; and
wherein the processor is configured to:
divide the touch screen into n display regions, where n ≥ 2;
collect historical operation data of a user on the touch screen;
determine, based on the collected historical operation data, a most frequently touched area of a plurality of areas in a first display region of the n display regions; and
arrange the most frequently touched area as a center of the first display region of the n display regions.

5. (Currently Amended) A method for controlling a display in a mobile terminal, the mobile terminal comprising:
a frame body comprising a middle frame;
a touch screen provided on a front surface of the frame body and attached onto the middle frame;
a touch integrated circuit connected with the touch screen; and
a processor connected with the touch integrated circuit;

wherein the touch screen covers the whole of the front surface of the frame body and the at least one exposure opening includes non-through holes with light permeability or sound permeability, the method comprising:
dividing the touch screen into n display regions, where n ≥ 2;
controlling a display status for each display region among the n display regions, the display status comprising an activated state and a screen-off state; 
controlling display content of a display region in the activated state;
collecting historical operation data of a user on the touch screen;
determining, based on the collected historical operation data, a most frequently touched area of a plurality of areas in a first display region of the n display regions; and
arranging the most frequently touched area as a center of the first display region of the n display regions.

10. (Currently Amended) An apparatus for controlling a display in a mobile terminal, the mobile terminal comprising:
a frame body comprising a middle frame;
a touch screen provided on a front surface of the frame body and attached onto the middle frame;
a touch integrated circuit connected with the touch screen; and
a processor connected with the touch integrated circuit;

wherein the touch screen covers the whole of the front surface of the frame body and the at least one exposure opening includes non-through holes with light permeability or sound permeability, the apparatus comprising:
a memory for storing instructions executable by the processor;
wherein the processor is further configured to:
divide the touch screen into n display regions, wherein n ≥ 2;
control a display status for each display region among the n display regions, the display status comprising an activated state and a screen-off state; 
control display content of a display region in the activated state;
collect historical operation data of a user on the touch screen;
determine, based on the collected historical operation data, a most frequently touched area of a plurality of areas in a first display region of the n display regions; and
arrange the most frequently touched area as a center of the first display region of the n display regions.

Allowable Subject Matter
Claims 1-14 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145